DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in IN on 1/23/20. It is noted, however, that applicant has not filed a certified copy of the 202021003088 application as required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: training module, calculation module, analytical module, designing module, optimization module, estimation module in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a software per se.  For example, no definition what the program product is and the specs merely describes a program that can be delivered to a computer, the BRI of the product would seem to be a program that doesn’t change.  Hence the claim is to software per se.  

Allowable Subject Matter
Claims (1-10) are allowed.
The prior art of record fails to teach:
A method for video quality evaluation: collecting training videos via a training module controlled by a processor; training, via the training module, labels of perceptual quality generation that is associated with the collected training videos; determining, via calculation module, objective metrics based on the trained labels that are associated with the collected training videos; analysing, via an analytical module controlled by the processor, one or more scenes of the training video; correlating, via the analytical module, objective metrics associated with the analysed scenes using perceptual parameters; designing, via a designing module, a Convolutional Neural Network (CNN) Architecture based on data associated with the objective metrics retrieved from the correlation; training, via the training module, a model generated based on the designed CNN architecture; optimizing, via an optimization module, the model generated based on the designed CNN architecture, wherein a hardware optimised solution is generated for deployment at a router level; optimizing power via the optimization module, after the model optimization; and estimating, via an estimation module controlled by the processor, perceptual quality scores for incoming video data after the power optimization.
A video quality evaluation system comprising: a training module that is controlled by a processor collects training videos, wherein the training module trains labels of perceptual quality generation that is associated with the collected training videos; a calculation module determines objective metrics based on the trained labels that are associated with the collected training videos; an analytical module controlled by the processor analyses one or more scenes of the training video, wherein the analytical module correlates objective metrics associated with the analysed scenes using perceptual parameters; a designing module designs a Convolutional Neural Network (CNN) Architecture based on data associated with the objective metrics retrieved from the correlation, wherein the training module trains a model generated based on the designed CNN architecture; an optimization module optimizes the model generated based on the designed CNN architecture, wherein a hardware optimised solution is generated for deployment at a router level, and wherein the optimization module optimizes power after the model optimization; and an estimation module controlled by the processor estimates perceptual quality scores for incoming video data after the power optimization.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201. The examiner can normally be reached M-F 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8143. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        September 21, 2022